Citation Nr: 0638545	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for central disc protrusion, C5-C6.

2. Entitlement to a disability rating in excess of 20 percent 
for status post laminectomy and fusion of L4-L5.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1989 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued 20 percent disability 
ratings for the veteran's service-connected neck and back 
disabilities.  In March 2005, the Board remanded the case for 
additional development; it is again before the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal. 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  A September 2003 VA spine examination report 
indicates the veteran's sensation is in tact throughout his 
bilateral lower extremities.  A December 2005 VA spine 
examiner opined that the veteran had radiculopathy of the 
lower extremities.  In instruction paragraph 3 of its March 
2005 remand, the Board instructed VA to provide orthopedic 
and neurological examinations and opinions as to the nature, 
extent and etiology of the veteran's service-connected neck 
and back disabilities.  The orthopedic examination was 
completed and a satisfactory opinion was offered.  However, 
in terms of the veteran's nerve disorder, the instructions 
included completing nerve conduction studies and 
electromyography (EMG) studies to determine if the veteran's 
symptoms were compatible with sciatic neuropathy, muscle 
spasms, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc.  The indicated 
studies were not conducted, and the required medical opinion 
as to the nature and severity of the veteran's neurological 
impariment was not rendered.  In this case, the medical 
evidence of record does not provide the type of current 
objective neurological findings that are necessary for an 
adequate evaluation of the appellant's lumbar and cervical 
radiculopathy.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8520,  

In addition, the March 2005 remand included instructions to 
provide an examination and medical opinion regarding the 
veteran's scar from his in-service laminectomy, and to 
determine if a separate rating was warranted for his scar.  
The required examination was completed, but VA did not 
consider whether a separate rating is warranted for his scar.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Therefore, this case must be remanded for compliance with the 
Board's March 2005 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2. After completion of 1 above, VA should 
make arrangements for the veteran to be 
afforded a neurological examination by an 
appropriate specialist to ascertain the 
current nature and extent of severity of 
his neurological impairment related to 
his service-connected back and neck 
disabilities.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, including EMG 
and nerve conduction studies tests.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis--complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
right lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.

The specialist should offer an opinion as 
to whether the veteran's neck and back 
disabilities are manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc. 

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
claim, to include consideration of 
separate ratings for scarring.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




